UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2014 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From TO Commission File No. 000-23529 BRIDGETON TACTICAL ADVISORS FUND, LP Delaware 22-678474 (a Delaware Partnership) (I.R.S. Employer Identification No.) 4647 Saucon Creek Road, Suite 205 Center Valley, PA 18034 (610) 366-3922 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx (do not check if a Smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x BRIDGETON TACTICAL ADVISORS FUND, LP INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Statements of Financial Condition 1 Condensed Schedules of Investments 2 Statements of Income (Loss) 4 Statements of Changes in Partners’ Capital(Net Asset Value) 5 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION 26 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 PART I - FINANCIAL INFORMATION Item 1. Financial Statements BRIDGETON TACTICAL ADVISORS FUND, LP STATEMENTS OF FINANCIAL CONDITION As of September 30, 2014 (Unaudited) and December 31, 2013 September 30, December 31, ASSETS Equity in futures trading accounts: Due from brokers (including margin deposits of$758,825 for 2014 and $708,949 for 2013) $ $ Net unrealized gains on open contracts Cash and cash equivalents Due from General Partner Subscriptions receivable - TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) LIABILITIES Prepaid subscription $ $ Redemption payable - Other accrued expenses Accrued incentive fees Accrued management fees TOTAL LIABILITIES PARTNERS’ CAPITAL (NET ASSET VALUE) Limited partners - Class A (1,291.9288 and 1,420.5030 fully redeemable units at September 30, 2014 and December 31, 2013, respectively) Limited partners - Class B (535.2119 and 1,040.6402 fully redeemable units at September30, 2014 and December 31, 2013, respectively) General partner - Class A (0.2618 fully redeemable units at September30, 2014 and December 31, 2013) TOTAL PARTNERS’ CAPITAL (NET ASSET VALUE) TOTAL LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) $ $ See Notes to Financial Statements. 1 BRIDGETON TACTICAL ADVISORS FUND, LP CONDENSED SCHEDULES OF INVESTMENTS As of September 30, 2014 (Unaudited) LONG FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities $ % Currencies % Energy ) )% Financials % Metals ) )% Stock indices % Total long futures contracts $ ) )% SHORT FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities $ % Currencies % Energy % Financials ) )% Metals % Total short futures contracts $ % Total futures contracts $ % * No single contract’s value exceeds 5% of partners’ capital. See Notes to Financial Statements. 2 BRIDGETON TACTICAL ADVISORS FUND, LP CONDENSED SCHEDULES OF INVESTMENTS (CONTINUED) As of December 31, 2013 LONG FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities $ ) )% Currencies % Energy % Metals % Stock indices % Total long futures contracts $ % SHORT FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities $ % Currencies % Energy ) )% Financials % Metals ) )% Stock indices ) )% Total short futures contracts $ % Total futures contracts $ % * No single contract’s value exceeds 5% of partners’ capital. See Notes to Financial Statements. 3 BRIDGETON TACTICAL ADVISORS FUND, LP STATEMENTS OF INCOME (LOSS) For the Three and Nine Months Ended September 30, 2014 and 2013 (Unaudited) Three Months Ended September30, Nine Months Ended September 30, NET INVESTMENT (LOSS) Income: Interest income $ Expenses: Brokerage commissions Incentive fees Management fees Professional fees Accounting, administrative and other expenses Total expenses Net investment (loss) TRADING PROFITS (LOSSES) Profits (losses) on trading of futures and forward currency contracts: Net realized gains (losses) on closed contracts ) Change in net unrealized gains (losses) on open contracts ) ) Net trading profits (losses) ) NET INCOME (LOSS) $ $ ) $ $ ) NET INCOME (LOSS) PER UNIT (based on weighted average number of units outstanding during the period) Class A $ $ ) $ $ ) Class B - Series 1 $ $ ) $ ) $ ) Class B - Series 2 $ $ ) $ $ ) Class B - Series 3 $ $ ) $ $ ) See Notes to Financial Statements. 4 BRIDGETON TACTICAL ADVISORS FUND, LP STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Nine Months Ended September 30, 2014 (Unaudited) CLASS A CLASS B LIMITED PARTNERS General Partner Limited Partners Total Series 1 Series 2 Series 3 Total Units Amount Units Amount Class A Units Amount Units Amount Units Amount Class B Total PARTNERS' CAPITAL, JANUARY 1, 2014 $ Subscriptions - Redemptions - - ) - ) ) Net income (loss) - 59 - - ) - - ) PARTNERS' CAPITAL, SEPTEMBER 30, 2014 $ Net Asset Value Per Unit Class A Class B, Series 1 Class B, Series 2 Class B, Series 3 January 1, 2014 $ September 30, 2014 $ (1) Based on 1,420.7648 Class A shares (2) Based on 1,292.1906 Class A shares See Notes to Financial Statements. 5 BRIDGETON TACTICAL ADVISORS FUND, LP STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) (CONTINUED) For theNine Months Ended September 30, 2013 (Unaudited) CLASS A CLASS B LIMITED PARTNERS General Partner Limited Partners Total Series 1 Series 2 Series 3 Total Units Amount Units Amount Class A Units Amount Units Amount Units Amount Class B Total PARTNERS' CAPITAL, JANUARY1, 2013 $ Subscriptions - Redemptions - - ) - - ) ) Net (loss) - ) - ) ) - ) - ) - ) ) ) PARTNERS' CAPITAL, SEPTEMBER 30, $ Net Asset Value Per Unit Class A Class B, Series 1 Class B, Series 2 Class B, Series 3 January 1, 2013 $ September 30, 2013 $ (1) Based on 1,887.2362 Class A shares (2) Based on 1,732.7136 Class A shares See Notes to Financial Statements. 6 BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS For the Three and Nine Months Ended September 30, 2014 and 2013 (Unaudited) 1. BASIS OF PRESENTATION The interim financial statements of Bridgeton Tactical Advisors Fund, LP, formerly, RFMC Tactical Advisors Fund, LP and RFMC Willowbridge Fund, L.P. (the “Partnership”), included herein, have been prepared by us without audit according to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and Rule 8-03 of Regulation S-X may be omitted pursuant to such rules and regulations. These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2013 filed with the SEC. The Partnership follows the same accounting policies in the preparation of interim reports as set forth in the annual report. In the opinion of management, the financial statements reflect all adjustments, which are of a normal and recurring nature, necessary for a fair presentation of the financial position, results of operations and changes in partners’ capital for the interim periods presented. The results of operations for the three and nine months ended September 30, 2014 and 2013 are not necessarily indicative of the results to be expected for a full year or for any other period. 2. PARTNERSHIP ORGANIZATION The Partnership, a Delaware limited partnership, was organized on January 24, 1986. Prior to March 1, 2010, Willowbridge Associates, Inc (“Willowbridge”) served as the Partnership’s sole trading advisor. Effective March 1, 2010, the Partnership added Quantitative Investment Management, LLC (“QIM”) as an additional trading advisor and effective August 1, 2011, the Partnership added DPT Capital Management, LLC (“DPT”) and PJM Capital (“PJM”) as trading advisors. Effective March 1, 2013, the Partnership added 3D Capital Management, LLC (“3D Capital”) as a trading advisor. Effective October 22, 2013, the Partnership added Revolution Capital Management LLC (“Revolution”) (Willowbridge, QIM, DPT, PJM, 3D Capital, and Revolution, collectively the “Trading Advisors”). The Partnership terminated the relationship with DPT, PJM, 3D Capital, and QIM effective January 31, 2013, July 1, 2013, December 31, 2013, and April 30, 2014, respectively. The Partnership is an Investment Company that follows the accounting and reporting guidance of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification (the "Codification") Topic 946 - Financial Services - Investment Companies. The Partnership's business is to trade, buy, sell or otherwise acquire, hold or dispose of futures contracts, options on physical commodities and on futures contracts, forward contracts, and instruments that may be the subject of a futures contract, including equities, indices and sectors ("Commodity Interests"), and any rights pertaining thereto and to engage in all activities incident thereto. The objective of the Partnership is the appreciation of its assets though speculative trading. From the Partnership’s start until February 1, 2011, Ruvane Fund Management Corporation, a Delaware corporation (“Ruvane” or the “General Partner” for periods prior to March 1, 2011), was the sole general partner of the Partnership. From that date until March 1, 2011, Bridgeton Fund Management, LLC (“Bridgeton” or the “General Partner” for periods on or after March 1, 2011) was a co-general partner of the Partnership with Ruvane. Effective March 1, 2011, Bridgeton is the sole general partner of the Partnership. Bridgeton has been registered with the Commodity Futures Trading Commission (“CFTC”) pursuant to the Commodity Exchange Act (“CEA”) as a Commodity Pool Operator (“CPO”) since January 11, 2011 and has been a member of the National Futures Association (“NFA”) since January 11, 2011. The General Partner is required by the Limited Partnership Agreement, as amended and restated (the “Agreement”), to contribute $1,000 to the Partnership. In accordance with Section 5 of the Agreement, the Partnership offers separate classes of limited partnership interests, whereby interests which were issued prior to January 16, 2003 by the Partnership will be designated as Class A interests. The Partnership also offers Class B limited partnership interests through a private offering pursuant to Regulation D as adopted under section 4(2) of the Securities Act of 1933, as amended. The Partnership will offer the Class B interests up to an aggregate of $100,000,000; provided that the General Partner may increase the amount of interests that will be offered in increments of $10,000,000 after notice to the limited partners. Commissions for the Class B interests will differ from those of the Class A interests, but in all other respects the Class A interests and the Class B interests will be identical. The Class A interests and Class B interests will also be traded pursuant to the same trading programs. 7 BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three and Nine Months Ended September 30, 2014 and 2013 (Unaudited) 2. PARTNERSHIP ORGANIZATION (CONTINUED) From August 1, 2011 to January 31, 2013, the Partnership allocated its trading assets to the Trading Advisors: approximately 34% to 43% to Willowbridge, 34% to 35% to QIM, 21% to 15% to PJM and 11% to 7% to DPT. From February 1, 2013 to March 1, 2013, the Partnership allocated its trading assets to the Trading Advisors: approximately 47% to Willowbridge, 38% to QIM, and 15% to PJM. From March 1, 2013 to June 30, 2013, the Partnership allocated its trading assets to the Trading Advisors: approximately 46% to Willowbridge, 36% to QIM, 12% to PJM, and 6% to 3D Capital. From July 1, 2013 to October 31, 2013, the Partnership allocated its trading assets to the Trading Advisors: approximately 53% to Willowbridge, 35% to QIM, 12% to 3D Capital. From November 1, 2013 to December 31, 2013, the Partnership allocated its trading assets to the Trading Advisors: approximately 37% to Willowbridge, 34% to QIM, 6% to 3D Capital, 23% to Revolution. From January 1, 2014 to April 30, 2014, the Partnership allocated its trading assets to the Trading Advisors: approximately 40% to Willowbridge, 35% to QIM, 25% to Revolution. Effective May 1, 2014, the Partnership allocated its trading assets to the Trading Advisors: approximately 64% to Willowbridge and 36% to Revolution. During the nine months ended September 30, 2013, two of the principals of the General Partner were also principals of DPT. The General Partner, in the future, may change the allocation percentages between Willowbridge and Revolution or allocate the Partnership’s assets to other trading strategies and investment programs. The Partnership shall end upon withdrawal, insolvency or dissolution of the General Partner or a decline of greater than fifty percent of the net assets of the Partnership as defined in the Agreement, or the occurrence of any event which shall make it unlawful for the existence of the Partnership to be continued. 3. SIGNIFICANT ACCOUNTING POLICIES A.
